                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                         CASE NO. 3:19-CV-695-GCM-DCK

 JODY ROSE,                                    )
                                               )
                Plaintiff,                     )
                                               )
    v.                                         )        ORDER
                                               )
 PSA AIRLINES, INC. GROUP                      )
 INSURANCE PLAN et al.,,                       )
                                               )
                Defendants.                    )
                                               )


         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 80) filed by Victoria T. Kepes, concerning Henry W.

Frampton IV, on August 17, 2021. concerning Henry W. Frampton IV seeks to appear as counsel

pro hac vice for Defendant MCMC, LLC. Upon review and consideration of the motion, which

was accompanied by submission of the necessary fee and information, the Court will grant the

motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 80) is GRANTED. concerning

Henry W. Frampton IV is hereby admitted pro hac vice to represent Defendant MCMC, LLC.

         SO ORDERED.


                              Signed: August 17, 2021




     Case 3:19-cv-00695-GCM-DCK Document 81 Filed 08/17/21 Page 1 of 1
